Citation Nr: 1746705	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  08-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1981 with subsequent reserve service until December 1988 with multiple periods of active duty for training (ACDUTRA).  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before a hearing officer at the RO in February 2008.  A transcript of the hearing is included in the claims file. 

In January 2012, the Board reopened the claim for entitlement to service connection for a low back disability and remanded the reopened claim for additional development.  The case was remanded a second time in December 2013 for compliance with the previous remand instructions.  The Board denied the claim for service connection for a low back disability in a June 2014 rating decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court) and in a May 2016 memorandum decision, the Court vacated the June 2014 Board decision and remanded the case.  The appeal has now returned to the Board for further appellate action.  


FINDING OF FACT

A chronic low back disability, currently diagnosed as degenerative disc disease and degenerative joint disease, was not present during active military service and is not etiologically related to any incident of active military service.






CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the Board's remand instructions.  In response to the Board's remands, VA obtained all available service and reserve records and verified the Veteran's periods of ACDUTRA.  The Veteran was also provided a VA examination in August 2012 with an addendum medical opinion issued in July 2014.  A VA medical expert opinion was then added to the record in March 2017.  The VA examiner and medical expert both reviewed the complete claims file and provided well-supported medical opinions accompanied by explanatory rationales.  Although the Veteran's representative contends in a May 2017 statement that the August 2012, July 2014, and March 2017 VA medical opinions are inadequate, the Board does not agree.  The VA examiner and VA medical expert considered the service and post-service records which document several periods of active duty and ACDUTRA.  The examiners considered the Veteran's statements regarding his injuries and symptoms, and while the representative contends that the examiners limited their consideration to injuries incurred only during the July 1987 period of ACDUTRA, the medical opinion reports contain reference to events that occurred throughout the Veteran's service and post-service history.  The Board therefore finds that VA has complied with the Board's remand instructions and the duties to notify and assist.   
Service Connection Claim

The Veteran contends that service connection is warranted for a low back disability as it was incurred during active duty service and by injuries incurred during periods of ACDUTRA. The Veteran's history of his disability is not always clear, but in essence, he contends that he experienced back pain several times during active duty, injured his back in 1987 while on active reserve duty, and has experienced back pain and lower extremity symptoms since that time.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Under 38 U.S.C.A. § 101(24) "active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training [INACDUTRA] from an injury incurred or aggravated in line of duty during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  

For the purposes of determining service connection based on Reserve service, ACDUTRA means full-time training duty, where the service member is available for duty around-the-clock performed by the Reserve components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is an example of ACDUTRA.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   
The law provides for certain evidentiary presumptions to assist veterans in establishing service connection for a disability, such as the presumption of soundness.  However, the presumption of soundness does not apply to periods of service characterized as ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); see also Acciola v. Peake, 22 Vet. App. 320 (2008).  In addition, when a claim is based on a period of ACDUTRA, the presumption of aggravation is not applicable, even if the claimant has achieved "veteran" status during a prior period of service.  Smith v Shmsekz, 24 Vet App 40, 48 (2010). 

The record establishes the presence of a current disability.  VA and private treatment records dating from October 1988 establish the diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine.  Degenerative disc disease was also diagnosed upon VA examination in August 2012 and a VA expert in neurosurgery confirmed the diagnosis in March 2017.  Although the record contains some evidence of a congenital spinal defect, namely the findings of a neurologist at the VA Medical Center (VAMC) and an April 2006 VA examiner, the Board finds that the competent medical evidence overwhelmingly establishes that the Veteran's degenerative disc disease is not a congenital deformity.  Other than the two instances of congenital findings noted above, all VA and private providers have characterized the Veteran's back condition as a non-congenital disability.  The Board therefore finds that the Veteran has a chronic low back disability for VA purposes.  See 38 C.F.R. § 3.303(c) (providing that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation).

The Board also finds that an in-service injury is established.  The Veteran contends that he experienced backaches and incurred low back injuries during his period of active duty service from September 1977 to October 1981 and during his reserve service.  Specifically, the Veteran testified in February 2008 that he strained his back during active duty while serving as a medical technician and injured his lumbar spine during a period of ACDUTRA in July 1987 while assembling portable medical units for field practice at Camp Pendleton, California.  Personnel records establish that the Veteran served on ACDUTRA from July 6, 1987 to July 18, 1987.  The Veteran also submitted a September 2014 statement from a friend who served in his unit-the Veteran's friend noted that the construction of fleet hospitals, i.e., the portable medical units described in the Veteran's testimony, "involved many man hours and some heavy labor."  Service and reserve treatment records are negative for complaints or treatment for low back pain, but the Veteran is competent to report injuries incurred during service and his service clearly involved heavy work.  The Board will therefore resolve any doubt in the Veteran's favor and find that an in-service injury is demonstrated.  

Although the first two elements of service connection are present in this case, the record does not demonstrate a nexus between the current low back disability and any incident of active military service.  Service records do not support the claim as they are negative for complaints or treatment related to a chronic back disability.  The Veteran's spine was normal at all physical examinations performed during active military service, to include a September 1981 reserves enlistment examination and a November 1987 annual physical, performed four months after the reported low back injury in July 1987.  The Veteran served a period of ACDUTRA every summer during his reserve service from 1982 to January 1989, with confirmed periods of ACDUTRA in June 1986, July 1987, and June 1988, but there are no references to back injuries.  Personnel records also clearly establish that the Veteran was discharged from reserve service on December 30, 1988 due to the expiration of his period of obligated service, not due to any medical problems such as a back disability as reported by the Veteran in a December 2006 statement in support of his claim.  

The Veteran contends that service records support his claim for service connection as they contain evidence of sciatica associated with a low back disability during reserve service.  Specifically, he contends that his complaints of muscle cramps in the legs at the November 1987 annual examination supports his lay statements that he incurred a chronic low back disability and associated lower extremity neurological impairment during a period of ACDUTRA in July 1987.  The Board does not agree and finds that the weight of the evidence establishes that the Veteran's November 1987 complaints of muscle cramps are not indicative of sciatica or any chronic low back disability.  

First, the examination report on its face does not support the Veteran's claim.  The examination report shows that physical examination of the spine, lower extremities, and neurological system were all normal with "no disqualifications noted."  On the accompanying report of medical history, the Veteran denied experiencing recurrent back pain or neuritis, and only reported having cramps in his legs.  The examining physician recorded the Veteran's statement that he "always had proneness to mild leg cramps" which does not specifically indicate an association with sciatica, the spine, or any neurological impairment.   In its May 2016 memorandum decision, the Court observed that sciatica is "a syndrome characterized by pain radiating from the back into the buttock and along the posterior or lateral aspect of the lower limb."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1678 (32d ed. 2012).  Similarly, the VA expert in neurosurgery found in March 2017 that sciatica is defined as "symptoms radiating from the buttock down the leg."  The Veteran's complaints of "mild leg cramps" do not indicate the presence of radiating pain, loss of sensation, weakness, or other similar symptoms of sciatica or neurological impairment stemming from a low back disability.  Thus, the Veteran's complaints of leg cramps are not a clear reference to sciatica.  

Second, the Board finds that the Veteran's complaints of leg cramps in November 1987 do not support a finding of sciatica during service as the competent medical evidence weighs against this interpretation of the Veteran's statements.  No medical professional has ever specifically associated the Veteran's reports of mild leg cramps with sciatica or other neurological impairment, and the March 2017 VA expert provided a medical opinion against a link between the leg cramps and sciatica.  The VA expert noted that "[l]eg cramps are symptoms of a wide range of medical conditions including electrolyte disturbances, exercise, muscle disorder, etc.," and drew a clear distinction between leg cramps as a muscular symptom and sciatica as a neurological symptom.  The Veteran's attorney argues in a May 2017 statement that the Board should not penalize the Veteran for "his inexpert manner of expressing his pain in November 1987," but the Board notes a clear difference in the Veteran's complaints in November 1987 and those later reported in October 1988 when he was first diagnosed with a chronic low back disability.  As opposed to the Veteran's November 1987 reports of mild leg cramps, in October 1988, the Veteran complained of low back pain "going down [the left] leg," and "left lower back pain into the left leg....[with] some numbness in the left thigh and weakness."  These complaints are similar to the definitions of sciatica provided by the Court and the March 2017 VA expert and clearly pertain to radiating pain, loss of sensation, and weakness.  They were also interpreted by the examining physicians as pertaining to neurological impairment related to a low back disability.  In contrast, the Veteran's reports of leg cramps in November 1987 are not suggestive of sciatica and were not construed by the examining physician as pertaining to a neurological deficit.  The Board therefore finds that the Veteran's complaints of leg cramps in November 1987 are not related to sciatica and do not provide evidence in support of the claim for service connection for a low back disability.

To the extent the Veteran contends that his service records are incomplete, there is no objective evidence or verification that any records have been tampered with or are missing.  While service treatment records are negative for evidence of a chronic back disability, they document multiple complaints related to other conditions and injuries, such as a face rash in 1977, knee pain in April 1981, and probable food poisoning in June 1986.  Service records therefore establish that the Veteran was seen on multiple occasions for medical treatment, but never reported a problem with his back.  

The Veteran testified in February 2008 that he treated his back problems with over-the-counter remedies or sought informal treatment from medical personnel, but he also testified that he was referred to a VA hospital for back pain by military health care providers in October 1988.  He contends the failure of his service records to document this incident supports his allegation that his service records are incomplete.  The Board finds nothing in the claims file to support the Veteran's contentions regarding missing service records, and notes that his personnel records show that he certified "there has been no adverse change in my physical condition" after each period of ACDUTRA, including the period in July 1987 when the Veteran now contends he injured his low back.  The Veteran did not serve on a period of ACDUTRA or INACDUTRA in October 1988 and the VAMC medical record from October 1988 noting treatment for low back pain does not indicate that the Veteran was referred for treatment from a military medical facility or physician.  Instead, the October 1988 VAMC record suggests the Veteran was working at his civilian job, noting that he didn't remember straining his back while working at a private medical clinic.  The Board therefore finds that the Veteran's service records are complete and do not support his contentions that a chronic low back disability was incurred during active military service. 

Post-service records also do not support the Veteran's claim for service connection.  The Veteran first sought treatment for low back pain and neurological impairment of the left lower extremity on October 16, 1988 at the VAMC, four months after his last period of ACDUTRA from June 1988 to July 1988, and more than a year after the reported low back injury in July 1987.  At the time of the Veteran's October 1988 VA treatment, he reported the onset of back pain only two weeks earlier.  Similarly, while receiving treatment from his private doctor on October 29, 1988, he dated the onset of pain to the period two to three weeks earlier.  Post-service records do not document any statements by the Veteran relating his symptoms to injuries incurred during service until many years after he began treatment for low back pain.  There is also no evidence of lumbar degenerative joint disease, i.e. arthritis, until many years after the Veteran's October 1981 separation from active duty.  Therefore, the Board cannot conclude that the Veteran manifested arthritis of the lumbar spine within a year from his discharge from active duty to allow for service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  With respect to the Veteran's periods of ACDUTRA, the Board notes that the presumption regarding chronic disease is not applicable to periods of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) (discussing the presumption regarding chronic diseases and stating "that a claimant whose claim is based on a period of active duty for training can never be entitled to the presumption of service connection").

The record also contains medical opinions weighing both for and against the Veteran's claim.  In support of his claim, he submitted the statement of his private physician dated in September 2014.  The private doctor described the Veteran's history of low back and leg pain, noting that the Veteran had constant mid and low back pain in the Navy in the 1980s with a specific injury in 1987 while in the field.  The private doctor opined that the Veteran's low back conditions were both present and aggravated during active military service.  The Board finds that the September 2014 private medical opinion is of little probative value as it is based solely on the Veteran's subjective history of constant symptoms since active military service.  As discussed in further detail below, the Board finds that this history is not credible.  The only specific medical evidence referenced by the private physician are MRI reports, and these reports were mentioned in the context of determining whether the Veteran could benefit from further surgery, not as support for the expressed medical opinion.  There is nothing to indicate that the private doctor reviewed the Veteran's service and reserve records, the post-service records dating from October 1988, or the other medical opinions weighing against service connection.  The failure to consider this evidence is significant given the negative service and reserve treatment records and the reports that symptoms were first noted only several weeks before the Veteran sought treatment in October 1988.   See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  The Board further notes that the October 29, 1988 private medical record was prepared by the same physician who issued the September 2014 medical opinion report, but there is still no indication that the private doctor consulted any past treatment records prior to providing a medical opinion in support of the claim.  The failure to consider the service and post-service evidence renders the September 2014 opinion of little probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value" since it relied upon veteran's "account of his medical history and service background).

A VA doctor provided a similar medical opinion in support of the Veteran's claim in July 2009, also finding that the Veteran had back and leg pain since military duty in the Navy with an exacerbation of symptoms during reserve service.  Again, this opinion was based solely on the Veteran's reported history, was not accompanied by any other supportive rationale, and does not indicate that any of the relevant medical records were reviewed prior to the issuance of the medical opinion.  The Board therefore finds that both medical opinions in support of the claim for service connection are of little probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed)

In contrast, the Board finds that the March 2017 medical opinion report of the VA expert in neurosurgery weighing against service connection is of significant probative value.  After reviewing the complete claims file, including service and post-service records, the VA expert concluded that the Veteran's current low back disability was not etiologically related to active military service.  The VA expert noted the Veteran's reported history and the evidence of heavy work during service, but also observed that there was no documentation of an injury to the back or complaints of symptoms during active military service.  The VA expert also reviewed the post-service treatment records and found that they indicated a "much shorter course of symptoms" than the history reported by the Veteran in support of his claim.  Finally, the VA expert noted the Veteran's long history of smoking and identified tobacco use as a more than likely contributor to the Veteran's history of backaches.  This opinion was rendered by a medical expert, was based on a full and accurate history of the Veteran's medical condition, and was supported by a well-reasoned rationale.  It also addressed aspects of the Veteran's history, such as tobacco use, that were not acknowledged by the medical opinions in support of the claim.  The Board therefore finds that the March 2017 VA medical expert's opinion is entitled to significant probative value.  See Nieves, supra; see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that the probative value of a physician's opinion depends in part on the reasoning employed by the physician and the extent to which he or she reviewed prior clinical records and other evidence). 

The record also contains the medical opinions of an August 2012 VA examiner weighing against service connection.  The August 2012 VA examination report and July 2014 addendum report weigh against service connection and are based on the accurate facts of the case with reference to specific service and post-service evidence. In August 2012, the VA examiner found that there was "specific and clear" documentation in the post-service records dating the onset of the Veteran's claimed back condition to the weeks prior to October 1988.  Additionally, the VA examiner noted in July 2014 that the Veteran's service records did not support the claim, particularly as a November 1987 physical examination, performed only a few months after the Veteran reported injuring his low back, did not show a back condition.  The Board finds that the August 2012 VA examiner's medical opinions provide probative evidence weighing against the claim for service connection and are well-supported with a fully reasoned rationale based on the accurate facts of the case.  Thus, while the record contains medical opinion both for and against service connection, the medical opinions against service connection, including the March 2017 VA expert's opinion, are more probative and outweigh the opinions supporting the claim.

The Board has also considered the Veteran's lay statements, including his reports of continuous low back pain since active duty service.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's degenerative joint disease is a chronic disease listed in 38 C.F.R. § 3.309(a), while his degenerative disc disease is not.  The Board will therefore consider whether such statements support the claim for service connection under 38 C.F.R. §§ 3.303(a), (b) and (d).  

Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board finds that the Veteran's reported history of continuous back pain since service is not credible based on numerous inconsistencies and contradictions contained in his treatment records and own statements.  As discussed above, the Veteran testified in February 2008 that he experienced backaches during active duty, incurred additional injury to his back during reserve service, and has continued to experience constant low back pain since that time.  Contrary to the Veteran's statements and testimony, there is no evidence of low back pain, complaints, or treatment in any service records.  The Veteran's testimony contains conflicting accounts of the date and nature of the injuries he incurred, with the Veteran reporting that he fell during reserve training in 1980 (though he was on active duty at that time), experienced sharp pain in his back while setting up portable medical units at Camp Pendleton in 1986, 1987, or 1988, and was referred by reserve personnel to the VA hospital for treatment in 1980 or 1988.  None of these incidents are supported by the objective medical evidence.  The Veteran denied any history of recurrent back pain at a November 1987 annual examination and certified after every period of ACDUTRA that there had been no adverse change in his physical condition.  The Veteran also sought treatment for multiple conditions and complaints during active duty and reserve service, but at no time did he report any problems with his low back.  His spine was normal at physical examinations performed in July 1978, August 1979, September 1981, October 1982, October 1984, and November 1987 with no complaints of back pain recorded by the examiners.  

The Veteran's written statements to VA are also contradicted by the objective evidence.  In December 2006, the Veteran stated that he fell due to leg weakness during an annual physical examination in October 1988 and was referred to a VA hospital for treatment.  Personnel records establish that the Veteran was not on any type of active service in October 1988, and he was not able to remember any specific injury to the back related to his civilian employment while receiving treatment at the VAMC on October 16, 1988.  The Veteran did not report any history of service injuries while receiving VA and private treatment in October 1988; in fact, he clearly dated the onset of low back and leg pain to only a few weeks earlier.  The December 2006 statement also includes the Veteran's contentions that he was discharged from reserve service in January 1989 due to spinal stenosis related to a 1987 back injury during a period of ACDUTRA.  Personnel records refute this history, showing that the Veteran was discharged on December 30, 1998 "by reason of expiration of obligated service."  The Veteran was also recommended for reenlistment, a recommendation that is counter to his reports that he was discharged due to a low back disability.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  

In this case, the Board finds that the Veteran's statements regarding the presence of continuous symptoms of back pain since active military service are not credible based on contradictions and inconsistencies documented in both the medical records and the Veteran's own statements.  Furthermore, the Veteran never provided a history of continuous low back pain dating from service until after he filed a claim for VA benefits.  VA and private treatment records do not document any reports of back pain or injuries during service until July 2009, after the claim to reopen service connection was received.  The Board also finds that the Veteran's statements provided in the context of contemporaneous medical treatment, are more credible than those provided for compensation purposes years later.  Therefore, the Veteran's reports of continuous symptoms are not credible and do not support the claim for service connection under 38 C.F.R. §§ 3.303(a), (b) or (d).

The Board has also considered the Veteran's testimony connecting his low back disability to active service, but notes that lay persons are only competent to provide opinions on certain medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran worked as a medical technician during service and as a clerk at a private medical facility after service, but has never provided any evidence that he has the training or knowledge to provide a medical opinion linking his disability to service.  Indeed, his representative referred to the Veteran's "inexpert manner of expressing his pain" in a May 2017 statement discussing the Veteran's complaints of leg cramps during service.  The Board therefore finds that the Veteran is not competent to provide a medical opinion and the specific issue in this case, whether he has a lumbar spine condition which is due to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

In sum, the weight of the competent evidence is clearly against a nexus between the current back disability and the Veteran's in-service injury.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that his statements are not credible.  The Veteran also does not possess the necessary expertise to provide a competent opinion in support of the claim.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
M. H. Hawley 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


